Citation Nr: 1637512	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 8, 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from May 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeal (Board) from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above that denied entitlement to TDIU.  

This appeal also arises from a December 2010 rating decision in which the RO assigned an initial noncompensable rating for service-connected bilateral hearing loss.  

In June 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of that hearing is of record.  

The Board notes that the Veteran has had two different attorney-representatives during this appeal, with the most recent being Jonathan Bruce who the Veteran designated in October 2014.  See VA Form 21-22a, Appointment of Individual as Claimants Representative, dated November 2008 and October 2014.  However, in February 2015, Jonathan Bruce withdrew as the Veteran's representative by way of letter sent to the VA.  In March 2015, the Board sent the Veteran a letter requesting that he clarify who his representative is or to elect to represent himself.  The Board also provided the Veteran the appropriate forms to appoint a new representative, and specifically informed him that, if he did not respond within thirty (30) days, the Board would presume that he intended to proceed unrepresented and would proceed to the merits of his claim.  As the Veteran has not responded to the March 2015 letter, the Board will proceed to the merits.  

This appeal was previously before the Board in May 2015, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim by obtaining outstanding VA treatment records and scheduling an updated VA examination, among other things.  All requested development has been completed and the appeal has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Since the effective date of the award of service connection, audiometric testing has revealed no worse than Level I hearing acuity in the Veteran's right and left ears.

2.  Prior to December 8, 2011, the Veteran's service-connected disabilities are not shown to have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria to award TDIU benefits prior to December 8, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

Regarding increased rating claims, VA must provide notice to the Veteran that to substantiate the claim medical or lay evidence demonstrating a worsening or increase in severity of the disability is necessary as well as general notice regarding how disability ratings are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The notice must provide examples of the types of medical and lay evidence that the Veteran must submit (or ask VA to obtain) that is relevant to his/her entitlement to increased compensation.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

The Veteran's hearing loss claim arises from his disagreement with the initial disability rating assigned following the grant of service connection.  The RO provided the Veteran with a fully adequate VCAA notice letter in January 2009 prior to granting service connection for hearing loss.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).

Notwithstanding, VA also satisfied its duty to notify the Veteran with respect to the TDIU claim on appeal by way of the January 2009 letter that was sent before the July 2009 rating decision on appeal.  The letter explained the evidence necessary to substantiate his TDIU claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, all post-service treatment records identified by the record and the Veteran, and his statements in support of his appeal.  Notably, the Veteran has not identified any outstanding evidence that is relevant to the claims being decided herein.  

Additionally, the Veteran has been afforded several VA examinations in conjunction with the claims on appeal, including VA audio examinations in October 2010 and February 2016 and several other examinations that evaluated his other service-connected disabilities.  The Board finds that the October 2010 and February 2016 examinations are adequate in order to evaluate the Veteran's service-connected hearing loss disability, as they include interviews with the Veteran, a review of the record, and a full examination that addresses all relevant rating criteria.  The Board also finds that the other VA examinations of record adequately describe the functional impairment caused by the Veteran's other service-connected disabilities in order to render a fully informed decision regarding the TDIU claim on appeal.  

Moreover, in June 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the June 2014 hearing, the undersigned Veterans Law Judge noted the issues on appeal and information was solicited regarding the nature of the Veteran's hearing loss and how it impacts his daily life, as well as the impact his service-connected disabilities have had on his employability since 1990.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Therefore, the Board concludes that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In December 2010, the AOJ awarded service connection for bilateral sensorineural hearing loss and assigned a noncompensable (zero percent) disability rating pursuant to 38 C.F.R. § 4.85, DC 6100, effective December 22, 2008. 

In March 2011, the Veteran disagreed with the initial, noncompensable disability rating assigned to his service-connected hearing disability, which is the basis of this appeal. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The rating schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Table VI, Diagnostic Code (DC) 6100 (2015). 

Unusual patterns of hearing impairment include cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  In these cases, additional rating calculations are accomplished.  38 C.F.R. § 4.86.  

The evidentiary record contains VA audiological examinations conducted in October 2010 and February 2016, as well as an audiogram that was conducted during an August 2010 VA audiology consultation, which are considered the most competent, reliable, and probative evidence of record regarding the Veteran's hearing acuity.  Indeed, while the evidentiary record contains VA treatment records dated from 2008 to 2016, the records do not contain any other audiological examinations or other information relevant to the Veteran's hearing acuity during the appeal period and, as noted, the Veteran has not identified any outstanding evidence relevant to this claim.

During the August 2010 audiology consultation, speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
50
LEFT
10
20
25
55
55

Evaluating these test scores using Table VI shows that the Veteran's hearing acuity was at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See 38 C.F.R. § 4.85, DC 6100 (2015).

During the October 2010 VA, speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
50
LEFT
10
10
15
45
50

Evaluating these test scores using Table VI shows that the Veteran's hearing acuity was at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See id.  

During the February 2016 VA examination, speech audiometry revealed speech recognition ability of 100 percent in the right ear and 94 percent in the left ear.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
55
65
LEFT
15
15
20
55
55

Evaluating these test scores using Table VI shows that the Veteran's hearing acuity was at Level I in his left and right ear, which results in a noncompensable (zero percent) disability rating under Table VII.  See id.  

In summary, the most competent and probative evidence of record shows the Veteran's service-connected bilateral hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, is entitled to a zero percent disability rating, and no more.  Indeed, the competent and probative evidence of record does not reflect that the Veteran's hearing impairment is manifested by the level of severity needed to be compensable under the rating criteria. 

The Board has also considered the Veteran's service-connected hearing loss under 38 C.F.R. § 4.86, for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as he is not shown to have demonstrated a pure tone threshold of 55 decibels or more in all four frequencies in either ear at any of the examinations during the appeal period, or puretone thresholds of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case. 

In view of the Court's holding in Fenderson, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected bilateral hearing disability.  However, upon reviewing the longitudinal record in this case, the Board finds that, at no time since the filing of the Veteran's claim for service connection, in December 2008, has hearing loss disability been more disabling than as currently rated under this decision.

Consequently, the Board finds that the disability rating assigned in this decision adequately reflects the clinically established impairment experienced by the Veteran.  In making this determination, the Board has carefully considered the Veteran's assertions as to the severity of his hearing loss, and in no way discounts his assertions regarding his hearing difficulty or that his bilateral hearing loss should be rated higher.  However, the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board has considered whether the Veteran's service-connected hearing loss disability should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  While the Veteran has described the functional impairment he experiences as a result of his bilateral hearing loss, to include difficulty hearing and understanding speech, the Board finds that his symptomatology is fully addressed by the rating criteria under which the disability is evaluated.  In this regard, the Board notes that difficulty hearing is specifically contemplated under DC 6100 and, notably, the evidence does not show, nor does the Veteran report, any additional symptoms of bilateral hearing loss that are not addressed by the rating schedule, including any additional symptoms resulting from the combined effects of his multiple service-connected disabilities.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's overall disability level and symptomatology associated with his service-connected disability and referral for extra-schedular consideration is not indicated. 

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional impairments that have not been attributed to a specific service-connected disability and, as noted, the combined effects from all of the Veteran's service-connected disabilities do not impact his overall disability picture such that the rating currently assigned is insufficient and requires the assignment of an extra-schedular rating.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds the preponderance of the evidence is against the assignment of a compensable disability rating for service-connected bilateral hearing loss.  As such, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU prior to December 8, 2011

The Veteran has asserted that he is entitled to a TDIU because he is unable to work as a result of his service-connected disabilities.  

In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Review of the record reveals the Veteran has been awarded a 100 percent rating for service-connected posttraumatic stress disorder (PTSD) and awarded special monthly compensation (SMC) based on housebound status, both effective December 8, 2011.  However, the grant of a total schedular disability rating and SMC does not render the issue of entitlement to TDIU moot for the period prior to December 8, 2011, including entitlement to TDIU on an extra-schedular basis in accordance with 38 C.F.R. § 4.16 (b).  Therefore, the Board will consider the Veteran's entitlement to a TDIU from the December 15, 2008 date of claim to December 8, 2011.  See December 2008 Veteran statement and informal claim.  

For the time period in question, i.e., from December 15, 2008 to December 8, 2011, the Veteran's service-connected disabilities included PTSD rated 50 percent disabling, lumbar strain with degenerative changes rated 40 percent disabling, left knee degenerative arthritis rated 10 percent disabling, residual left knee injury rated 10 percent disabling, tinnitus rated 10 percent disabling, and bilateral hearing loss and peripheral neuropathy affecting the bilateral lower extremities each rated as noncompensable (zero percent disabling).  Effective January 2010, the Veteran's diabetes mellitus was also rated 10 percent disabling.  

Thus, for the time period in question, the Veteran had one service-connected disability rated 40 percent disabling or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.25.  Accordingly, he met the schedular criteria for assignment of a TDIU prior to December 8, 2011.  38 C.F.R. § 4.16a.  However, the evidence of record does not permit an award of TDIU benefits prior to that date.  

It is observed that during the June 2014 hearing, the Veteran testified that he has been unemployable since 1990, as he has had problems with anger and interacting with people since service.  At the same time, however, he indicated he has had more than 50 different jobs since service, had good skills in electrical work, and engaged in a pattern of employment in this field where he would work for a time, and then either be fired or he would quit because he knew he would be fired, and then obtain another job.  In describing this pattern, the Veteran primarily attributed it to symptoms of PTSD, but also acknowledged a role played by other service connected disability.  Nevertheless, having numerous employers is not the same as being unable to follow a substantially gainful occupation.  Although provided an opportunity to do so, the Veteran has not given an intelligible account of when this pattern was reduced to a point where it may be reasonably concluded it was no longer substantially gainful employment.  In view of this, the Board concludes a basis upon which to find entitlement to TDIU benefits prior to December 2011 has not been presented.   


ORDER

An initial compensable rating for bilateral hearing loss is denied.

A total disability rating based on individual unemployability due to service-connected disability prior to December 8, 2011, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


